 

EXHIBIT 10.1

 

 

First amendment to AGREEMENT AND PLAN OF MERGER

 

THIS amendment to the AGREEMENT AND PLAN OF MERGER (the “Amendment”) is made as
of February 20, 2014, between Firstbank Corporation, a Michigan corporation
(“Firstbank”) and Mercantile Bank Corporation, a Michigan corporation
(“Mercantile”).

 

RECITALS

 

A.           On August 14, 2013, Firstbank and Mercantile entered into an
Agreement and Plan of Merger (the “Merger Agreement”). On December 12, 2013, the
shareholders of each of Mercantile and Firstbank approved the Merger Agreement.
The parties are awaiting certain regulatory approvals necessary to complete the
merger.

 

B.            The parties agree that the Merger Agreement should be amended to
extend the End Date, as defined in Section 7.1.3 of the Merger Agreement, to
allow additional time for the parties to obtain the necessary approvals for
consummation of the Merger.

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Amendment and for other good and valuable consideration the receipt of which is
hereby acknowledged, Firstbank and Mercantile agree as follows:

 

1.          Change of End Date. Section 7.1.3 of the Merger Agreement is hereby
amended by striking "March 31, 2014" and inserting in its place "June 30, 2014."

 

2.          Full Force and Effect. Except as specifically set forth in this
Amendment, the Merger Agreement shall remain in full force and effect without
further amendment.

 

3.          General. Capitalized terms not defined in this Amendment shall have
the meanings ascribed to them in the Merger Agreement. This Agreement shall be
governed, construed and enforced in accordance with the laws of the State of
Michigan, without regard to conflicts of laws principles.

 

4.          Counterparts. This Amendment may be executed in any number of
counterparts, which taken together shall constitute a single instrument.

 

[Signatures appear on following page]

 

 
 

--------------------------------------------------------------------------------

 

 

The parties have signed this Amendment effective on the date first set forth
above.

 

 

  FIRSTBANK CORPORATION        

 

 

 

 

 

/s/ Thomas R. Sullivan

 

 

 

 

 

 

By:

Thomas R. Sullivan

 

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

 



  MERCANTILE BANK CORPORATION        

 

 

 

 

 

/s/ Charles E. Christmas

 

 

 

 

 

 

By:

Charles E. Christmas

 

 

Its:

Senior Vice President,

 

 

 

CFO and Treasurer

 



 